DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong (WO 2017/133625).

Regarding claim 1, Wong discloses an irrigation control system, comprising: a first in-ground moisture sensor (20) at a first irrigation area (the maintenance system collects data of different areas through sensing device element 20; abstract); an irrigation controller (30) to control irrigation by an irrigation system (intelligent courtyard maintenance system; abstract) at a second irrigation area (the maintenance system collects data of different areas through sensing device element 20; abstract) separate from the first irrigation area (the maintenance system collects data of different areas through sensing device element 20; abstract); and a processor (control device 30 includes an integrated chip, such as a microprocessor, Page 7 of translation) to: receive ground moisture data from the first in-ground moisture sensor (the sensing device 20 includes a humidity sensor for testing soil moisture and the control device 30 receives the data of the sensing device 20, page 7 of translation); determine a first irrigation need at the first in-ground moisture sensor based on the ground moisture data (control device 30 mainly receives the data of the sensing device 20 and performs an analysis process to determine the actual demand of the plants in the specific regions, page 7 of translation); and calculate a second irrigation need at the second irrigation area from the first irrigation need at the first in-ground moisture sensor based on a relationship between one or more physical characteristics of the first irrigation area and the second irrigation area (the sensing device is configured to obtain data of a plant demand for irrigation, and the control device utilizes a reference point data, using a preset algorithm to derive speculative data for other irrigation regions, the control device generating corresponding irrigation instructions for different irrigation regions based on the speculative data, the execution device being an irrigation execution device, the irrigation execution device receiving and performing control instructions for the unit to maintain the yard, claim 2 of translation), wherein the irrigation controller (30) modifies irrigation at the second irrigation area based on the calculated second irrigation need (wherein based on the data received from the processor the commands are changed by the preset algorithm to initiate irrigation execution device 40 to control the irrigation device in the second or different areas, claims 2, 25 of translation).

Regarding claims 3-4, Wong discloses one or more additional in-ground moisture sensors (one or a small number of the sensing devices 20, page 7 of translation) at one or more additional irrigation areas (the maintenance system collects data of different areas through sensing device element 20; abstract), wherein to calculate the second irrigation need, the processor is further configured to: determine an additional irrigation need at each of the one or more additional irrigation areas (the maintenance system collects data of different areas through sensing device element 20; abstract); and calculate the second irrigation need based on the first irrigation need and the additional irrigation needs (the sensing device is configured to obtain data of a plant demand for irrigation, and the control device utilizes a reference point data, using a preset algorithm to derive speculative data for other irrigation regions, the control device generating corresponding irrigation instructions for different irrigation regions based on the speculative data, the execution device being an irrigation execution device, the irrigation execution device receiving and performing control instructions for the unit to maintain the yard, claim 2 and 9 of translation).

Regarding claim 5, Wong discloses wherein the processor (30) determines an irrigation schedule for the second irrigation area based on the calculated second irrigation need (the control device generates a corresponding irrigation command for different irrigation regions based on the speculative data, the execution device being an irrigation execution device that receives and executes control instructions of the control device to maintain the yard, page 4 of translation).

Regarding claim 6, Wong discloses wherein the irrigation controller (30) executes the irrigation schedule via the irrigation system at the second irrigation area (the control commands issued by the control device include an irrigation amount and/or an irrigation time, page 6 of translation).

Regarding claim 7, Wong discloses wherein the processor receives plant water uptake data, and wherein the processor determines the first irrigation need further based on the plant water uptake data (The sensing device 20 includes a humidity sensor for testing soil moisture, a sensor for various nutrient contents of the soil (such as a nitrogen content sensor, a phosphorus content sensor, other element content sensors, etc.), a soil pH sensor, a light intensity sensor, and an illumination duration sensor, air humidity sensors, temperature sensors, or other sensors that affect plant growth indicators and the control device 30 mainly receives the data of the sensing device 20 and performs an analysis process to determine the actual demand of the plants in specific regions, page 7 of translation).

Regarding claim 8, Wong discloses wherein the one or more physical characteristics comprises one or more of distance, soil type, soil temperature, air temperature, humidity crop type, solar radiation, wind speed, wind direction, precipitation, soil moisture content, and microclimate differences (The sensing device 20 includes a humidity sensor for testing soil moisture, a sensor for various nutrient contents of the soil (such as a nitrogen content sensor, a phosphorus content sensor, other element content sensors, etc.), a soil pH sensor, a light intensity sensor, and an illumination duration sensor, air humidity sensors, temperature sensors, or other sensors that affect plant growth indicators, page 7 of translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (WO 2017/133625) in view of Walker (US 2019/0110415).

Regarding claim 2, Wong discloses the invention substantially as set forth above, but does not expressly disclose wherein a different irrigation controller control irrigation at the first irrigation area. 
However, Walker discloses wherein a similar structure having a different irrigation controller controlling irrigation at the first irrigation area (multiple irrigation controllers 130 are shown for controlling irrigation; figure 7A; paragraph [0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wong, by having a different irrigation controller control irrigation at the first irrigation area, as taught by Walker, for the purpose of providing different irrigation controllers to allow for different areas or zones to be controlled separately while still allowing communication between the irrigation controllers.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (WO 2017/133625) in view of Alexanian (US 2011/0093123).

Regarding claim 9, Wong discloses the invention substantially as set forth above, but does not expressly disclose wherein the second irrigation need is calculated based on one or more historical patterns of one or more of the physical characteristics. 
However, Alexanian discloses a similar structure wherein the second irrigation need is calculated based on one or more historical patterns of one or more of the physical characteristics (average historical environment measurements such as average solar radiation may be taken into account in controlling irrigation; abstract; paragraph [0346)]). Since sunshine is an important factor that affects whether plants need to be irrigated (Suzhou; page 13, lines 3-4), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wong, by having the second irrigation need being calculated based on one or more historical patterns of one or more of the physical characteristics, as taught by Alexanian, for the purpose of providing a simple and cost effective solution for conserving water without the need for additional sensors.  

Claims 10-20 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (WO 2017/133625) in view of Rubicon (WO 2019/033158).

Regarding claim 10, Wong discloses the invention substantially as set forth above, but does not expressly disclose wherein the first irrigation need comprises an evapotranspiration rate and the second irrigation need comprises an estimated evapotranspiration rate. 
However, Rubicon discloses wherein the first irrigation need comprises an evapotranspiration rate (evapotranspiration at a representative location is used in conjunction with directly measured soil moisture to determine optimal irrigation; abstract; claim 1 of Rubicon; paragraph [0105]) and the second irrigation need comprises an estimated evapotranspiration rate (evapotranspiration at a selected location is used in conjunction with interpolated soil moisture to determine optimal irrigation; abstract; claim 1 of Rubicon; paragraph [0105]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wong, by having the first irrigation need comprise an evapotranspiration rate and the second irrigation need comprises an estimated evapotranspiration rate, as taught by Rubicon, for the purpose of optimally matching the demand with the supply for the irrigation system to take into account the evapotranspiration to accurately and efficiently control the irrigation.

Regarding claims 11-20, Wong discloses an irrigation control system and method, comprising: a first in-ground moisture sensor (20) at a first irrigation area (the maintenance system collects data of different areas through sensing device element 20; abstract); an irrigation controller (30) to control irrigation by an irrigation system (intelligent courtyard maintenance system; abstract) at a second irrigation area (the maintenance system collects data of different areas through sensing device element 20; abstract) outside of a range of measurement capability of the first in-ground moisture sensor (20); a processor (control device 30 includes an integrated chip, such as a microprocessor, Page 7 of translation) to: receive ground moisture data (the sensing device 20 includes a humidity sensor for testing soil moisture and the control device 30 receives the data of the sensing device 20, page 7 of translation) from the first in-ground moisture sensor (20), but does not expressly disclose determining a first evaporation rate at the first in-ground moisture sensor based on the ground moisture data; and calculating an estimated evaporation rate of water at the second irrigation area from the first evaporation rate at the first in-ground moisture sensor based on a relationship between one or more physical characteristics of the first irrigation area and the second irrigation area, wherein the irrigation controller modifies irrigation at the second irrigation area based on the estimated evaporation rate.
However, Rubicon discloses a similar structure and method that determining a first evaporation rate at the first in-ground moisture sensor based on the ground moisture data ([0009], using system identification techniques to produce an algorithm for evapotranspiration based on a predetermined selection from the following measured parameters: solar radiation spectrum, wind speed, temperature, humidity, crop factor, soil type, barometric pressure, irrigation historical data, and energy measurement from solar panels at each of a plurality of representative locations); and calculating an estimated evaporation rate of water at the second irrigation area from the first evaporation rate at the first in-ground moisture sensor based on a relationship between one or more physical characteristics of the first irrigation area and the second irrigation area ([0009], calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors), wherein the irrigation controller modifies irrigation at the second irrigation area based on the estimated evaporation rate ([0009], using measured parameters of rainfall, soil type, irrigation historical data and crop factor with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wong, by determining a first evaporation rate at the first in-ground moisture sensor based on the ground moisture data; and calculating an estimated evaporation rate of water at the second irrigation area from the first evaporation rate at the first in-ground moisture sensor based on a relationship between one or more physical characteristics of the first irrigation area and the second irrigation area, wherein the irrigation controller modifies irrigation at the second irrigation area based on the estimated evaporation rate, as taught by Rubicon, for the purpose of managing the water supply based on multiple factors to accurately and efficiently control the irrigation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                

/MONICA L PERRY/            Primary Examiner, Art Unit 3644